— In a matrimonial action, the defendant husband appeals from a judgment of the Supreme Court, Richmond County, entered March 2, 1978, which, inter alia, (1) granted a divorce to the plaintiff and (2) directed him to pay to the plaintiff $1,000 per year for the college education of one of the parties’ children. Judgment modified, on the law and the facts, by deleting the fourth decretal paragraph thereof. As so modified, judgment affirmed, with costs to the plaintiff. Special Term erred in directing the father to pay $1,000 per year towards the college tuition of the parties’ oldest son. "Absent 'special circumstances’, or a voluntary agreement, the furnishing of a private school education to one’s minor children is not regarded as a necessary expense” (Kaplan v Wallsheim, 57 AD2d 828, 829). Here the record evidences neither an agreement nor the factors necessary for a finding of special circumstances. Suozzi, J. P., Lazer, Shapiro and Cohalan, JJ., concur.